PER CURIAM:
Jimmy D. Jones appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Because Jones’ excessive force claims lack merit under the Eighth, Fourth and Fourteenth Amendments, we affirm substantially on the reasoning of the district court. See Jones v. Loftisd, No. CA-03-3098-25BD, 2005 WL 1992519 (D.S.C. Mar. 1, 2005). We deny Jones’ motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process,

AFFIRMED